Citation Nr: 1705113	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  02-19 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to the service-connected right ruptured Achilles tendon, status post repair. 

2.  Entitlement to service connection for a right elbow disability, to include as secondary to the service-connected right ruptured Achilles tendon, status post repair.

3 Entitlement to service connection for a right shoulder, to include as secondary to the service-connected right ruptured Achilles tendon, status post repair.

4.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right ruptured Achilles tendon, status post repair.

5.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected right ruptured Achilles tendon, status post repair.

6.  Entitlement to service connection for bilateral hip disability, to include as secondary to the service-connected right ruptured Achilles tendon, status post repair.
 
7.  Entitlement to service connection for a right foot drop, to include as secondary to the service-connected right ruptured Achilles tendon, status post repair.

8.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to an evaluation in excess of 10 percent prior to September 2, 2004, in excess of 20 percent from September 2, 2004, to December 14, 2011, and thereafter in excess of 40 percent for the right ruptured Achilles tendon, status post repair (right Achilles tendon disability). 

10.  Entitlement to an evaluation in excess of 10 percent for the surgical scar associated with the right ruptured Achilles tendon.

11.  Entitlement to an evaluation in excess of 10 percent for left foot plantar fasciitis and heel spurs.

12.  Entitlement to an evaluation in excess of 10 percent for right foot plantar fasciitis and heel spurs.

13.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Mrs. Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1986 to September 1992.

These matters come before the Board of Veteran's Appeals (Board) from various rating decisions by the Department of Veterans Affairs, Regional Office, located in Waco, Texas (RO). 

In a January 2004 rating decision, the RO denied the claim for entitlement to an increased rating for a right Achilles tendon disability.  In November 2005, the Board remanded the Veteran's claim for entitlement to an increased rating for the right Achilles tendon disability.  In a January 2005 rating decision, the RO granted entitlement to service connection for the surgical scar associated with the right Achilles tendon disability, and effective from December 3, 2004.  The Veteran expressed disagreement with both the 10 percent evaluation assigned and the December 3, 2004, effective date.  In a July 2008 rating decision, the RO changed the effective date for the grant of service connection for the surgical scar to December 18, 2003, the date of a VA medical examination of the right ankle.

In a February 2007 decision, the Board denied the Veteran's claim for entitlement to an increased evaluation for right Achilles tendon disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2008 Order, the Court vacated the Board's decision, endorsed a Joint Motion for Remand, and remanded the matter for compliance with the Joint Motion. 

Following additional development, a January 2010 Board decision granted entitlement to an effective date of September 28, 2001, for the award of service connection for the surgical scar.  The January 2010 Board decision remanded the issues of entitlement to increased ratings for right Achilles tendon and surgical scar disabilities.  

In pertinent part of a May 2012 rating decision, the RO awarded service connection for PTSD and assigned a 30 percent rating, effective from December 1, 2008, and awarded separate 10 percent ratings for right and left plantar fasciitis with heel spurs, effective from February 10, 2009.  The Veteran appealed the assigned ratings and effective dates.  The RO denied claims for entitlement to service connection for right foot drop and left knee disorder, and declined to reopen previously denied claims for bilateral hips, right knee, left ankle, right shoulder, and right elbow disorders.   The RO also denied the claim for a TDIU.  The Veteran appealed the denial of his claims. 

In pertinent part of a January 2015 decision, the Board denied entitlement to earlier effective dates for award of service connection for PTSD and award of separate ratings for right and left plantar fasciitis with heel spurs.  The Board found that new and material evidence had been received to reopen the previously denied claims for service connection for bilateral hips, right knee, left ankle, right shoulder, and right elbow disorders, and remanded the underlying matters for additional development.  The Board also remanded the claims for service connection for right foot drop and left knee disorder, claims for increased ratings for right Achilles tendon, residual scar, bilateral plantar fasciitis with heel spurs, and PTSD, and the claim for a TDIU, for additional development.   

In a February 2015 rating decision, the RO increased the assigned evaluation to 70 percent for PTSD disability, effective from December 1, 2008.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Following the issuance of a February 2016 supplement statement of the case (SSOC), the Veteran submitted additional evidence and his representative has waived initial consideration of this evidence in the November 2016 informal hearing presentation.  See 38 C.F.R. § 20.1304 (2016).

The issues of entitlement to service connection for left ankle and right elbow disorders, entitlement to increased rating for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current right shoulder disability was proximately caused by his service-connected right Achilles tendon disability.

2.   The Veteran's current right knee disability was proximately caused by his service-connected bilateral pes planus and right Achilles tendon disabilities.

3.  The Veteran's current left knee disability was proximately caused by his service-connected bilateral pes planus and right Achilles tendon disabilities.

4.  The Veteran's current bilateral hips disability was proximately caused by his service-connected bilateral pes planus and right Achilles tendon disabilities.

5.  The competent medical evidence does not establish that the Veteran has current diagnosis of right drop foot at any time during the appeal period. 

6.  For the period prior to September 2, 2004, the Veteran's right Achilles tendon disability has been manifested by marked limitation of motion in the right ankle.

7.  For the period prior to May 16, 2006, the Veteran's right Achilles tendon disability has been manifested by no more than marked limitation of motion in the right ankle. 

8.  Since May 17, 2006, the Veteran's right Achilles tendon disability has been manifested by limitation of motion in the right ankle that more closely approximates ankylosis on dorsiflexion in the right ankle.  

9.   Since May 17, 2006, the Veteran's disabilities involving the right lower extremity below the knee, to include right ruptured Achilles tendon, status post repair, has received the maximum allowed that is equivalent to amputation below the knee. 

10.  The Veteran's surgical scar disability has been manifested by no more than a single, stable, but painful scar that measures no more than 12 centimeters (cm) by .5 cm. 

11.  Throughout the entire pendency of the appeal, the Veteran's left plantar fasciitis with heel spur disability has been manifested by moderately-severe foot impairment, but without evidence of severe foot impairment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for entitlement to service connection for bilateral hip disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria for entitlement to service connection for a right foot drop have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

6.  The criteria for entitlement to an evaluation of 20 percent, and not higher, for the period prior to September 2, 2004, and evaluation of 30 percent, and not higher, for the period from May 17, 2006 to December 13, 2011, for right Achilles tendon disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.59, 4.68, 4.71a, 4.118, Diagnostic Codes 5270, 5271 (2016).

7.  The criteria for entitlement to an evaluation in excess of 20 percent, for the period from September 2, 2004 to May 16, 2006, and evaluation in excess of 40 percent for the period since December 14, 2011, for right Achilles tendon disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.59, 4.68, 4.71a, 4.118, Diagnostic Codes 5270, 5271 (2016).

8.   The criteria for an evaluation in excess of 10 percent for surgical scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2002), (2008) and (2016).

9.  The criteria for an evaluation in excess of 10 percent for disability due to right plantar fasciitis with heel spur have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.63, 4.68, 4.71a, 4.118, Diagnostic Code 5284 (2016).

10.  The criteria for an evaluation of 20 percent, and not higher, for disability due to left plantar fasciitis with heel spur have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, 4.118, Diagnostic Code 5284 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

VA sent a letter to the Veteran in November 2003 that addressed the notice elements concerning his increased rating for right ankle disabilities prior initial adjudication of the claims in January 2004 and January 2005.  He was also provided with an October 2010 letter that addressed the notice elements concerning his increased rating for bilateral feet and service connection claims prior to the adjunction of the claims in the May 2012 rating decision.  The claims were most recently re-adjudicated in a February 2016 supplemental statement of the case (SSOC).  The Board finds that all VA's notices requirements have been satisfied.

In this case, the available evidence of record includes the Veteran's service treatment records, service personnel records and post-service VA medical treatment reports, as well as the his statements in support of the claims.  To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fully informed adjudication of the claims.

The Board notes that the Veteran's records from the Social Security Administration (SSA) are unavailable.  In March 2013, SSA notified that RO that the records had been destroyed and were no longer available.  The RO then notified the Veteran that medical records from SSA were unavailable.  See August 2014 notice letter.  He was asked to provide any records in his possession, but he failed to response.  Any further attempts to obtain these records would be futile.  38 C.F.R. § 3.159 (c)(2) (2016).

In addition, the Veteran was afforded with multiple VA examinations in conjunction with his increased rating and service connection claims.  The VA examiners noted a review of the claims folder and recorded the Veteran's medical history, and the VA examination report also contains the findings from the clinical evaluation.  The Board finds that VA examination report is adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Pursuant to the Board's January 2010 and January 2015 remand directives, the claims folder was updated with the Veteran's identified outstanding treatment records and he underwent VA examinations in conjunction with his claims for service connection and increased rating.  A review of the claims folder reveals that there has been substantial compliance with the Board's 2010 and 2015 remand directives, no further action is required and the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159 (b).

2.  Service Connection 

The Veteran seeks entitlement to service connection for right shoulder, right knee, left knee, bilateral hips, and right foot drop disabilities as secondary to his service-connected bilateral feet and right ankle disabilities.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). 

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310 (2016). When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a) (2016).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2016). 

Right Shoulder, Bilateral Knees, and Bilateral Hips

The medical evidence of record demonstrates that the Veteran has current diagnoses of degenerative arthritis in the both knees and both hips, as well as evidence of chronic right shoulder strain.  See June 2015 VA examination reports, and VA and private treatment records.  Accordingly, element (1), current diagnosed disability has been shown for each claimed disorder.  In addition, there is no doubt that the Veteran meets element (2) as he has been awarded service-connection for right foot, left foot, and right ankle disabilities.  The remaining issue, therefore, is whether element (3), evidence of a nexus between the service-connected disabilities and current diagnosed right shoulder, bilateral knee, and bilateral hip disorders, are met. 

In support of his claims, the Veteran has submitted a November 2016 private medical evaluation by Dr. A. R., who noted a review of the Veteran's claims folder, including his service treatment records and post-service treatment records.  Dr. R. noted the Veteran's history of in-service treatment for pes planus and treatment for ruptured right Achilles tendon that required surgical repair and subsequent physical therapy treatment.  Dr. R. also noted that subsequent treatment record showed findings of antalgic gait as well as findings of marked decreased muscle strength, shortened Achilles tendon, and decreased range of motion in the right ankle.   Dr. R. further noted that the Veteran had history of right shoulder injuries in service as well as in-service treatment for knee complaints.   Dr. R. stated that due to a long history of antalgic gait, the Veteran placed greater strain on his left foot arch than it was able to withstand as result of repetitive limping.  The Veteran has also required the use of a cane to ambulate since 2006 because of his antalgic gait due to his right lower extremity disabilities. 

Regarding the Veteran's bilateral knee and bilateral hip disorders, Dr. R. found that the Veteran had a history of bilateral knee pain, which likely manifested as patellofemoral tracking disorder (PFTD), and PFTD commonly leads to the development of degenerative arthritis in the knees.  Dr. R. noted that PFTD is highly associated with pes planus, which causes the arches of the foot to drop and results in abnormal rotation of the tibia, patella, and femur.  The abnormal rotation of the femur impacts the gluteus muscles that stabilize the hips, knees, and ankles.  Prolonged distortion of gait due to pes planus causes wear and tear on the joints and leads to the development of degenerative joint disease in this joints.  Dr. R. concluded that the Veteran's pes planus and right Achilles tendon disabilities resulted in a limping gait which created poor biomechanical control and led to the development of degenerative arthritis in his joints.  Dr. R. opined that it was at least as likely as not that the Veteran's current bilateral knee and bilateral hip disorders are a result of service-connected pes planus and right Achilles tendon disabilities.  

Regarding the Veteran's right shoulder disorder, Dr. R. found that due to his abnormal gait caused by his right Achilles tendon disability, the Veteran relied on the use of a cane to ambulate, which created strain on his right shoulder.  Dr. R. noted that with a normal gait, the right and left leg would take equal distribution of weight bearing.  However, because of the Veteran's abnormal gait, the strain of weight bearing was placed on his left leg and right upper extremity.  As the shoulder is a very mobile joint, the use of a cane places excessive force on the shoulder joint and results in shoulder joint instability.  The shoulder joint is not made to withstand such excessive strain over a prolonged period.  The excessive strain from prolonged use of a cane causes damage to both the soft tissue muscles and nerves in the shoulder.  Dr. R. found that the Veteran's in-service right shoulder injury coupled with the excessive strain on the right shoulder from his use of a cane to accommodate his antalgic gait resulted in his current right shoulder disorder.  Dr. R. concluded that it was at least as likely as not that the Veteran's current right shoulder disorder is related to his period of service, to include use of a cane to ambulate associated his service-connected right Achilles tendon disability. 

The Board finds that Dr. R.'s private medical opinions are highly probative in this matter.  The Board has considered the negative medical opinions by the 2015 VA examiner, but does not find that those medical conclusions adequately address whether the Veteran's current diagnosed disorders are proximately caused by his abnormal gait caused by his service-connected bilateral foot and right ankle disabilities.   See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, after resolving any doubt in the Veteran's favor, the Board finds that element (3), evidence of a nexus between the service-connected disabilities and each claimed disorder (right shoulder, right knee, left knee, right hip, and left hip disabilities), has been satisfied.  Accordingly, the benefits sought on appeal are allowed. 

As the Board has granted service connection on a secondary proximately-caused basis for each claimed disorder, it need not address service connection on secondary aggravation basis or on direct basis in any of these matters.

Right Foot Drop 

The Veteran contends that he has a right foot drop as result of his service-connected right Achilles tendon disability.  

The Veteran's service treatment records were silent for a diagnosis of a right foot drop, and his post-service VA and private treatment records do not reflect diagnosis of right foot drop.  A December 2010 private treatment record shows that findings from a recent EMG/NVC study were negative for neurologic involvement in the right foot.  

In a December 2011 VA examination, the Veteran reported that he has dragged his right foot off and on since 1989.  The Veteran also reported that following service, a private doctor advised him that he had weakness over his right foot.  Although sensory and motor strength testing did not show any findings of a right foot drop, the VA examiner noted mild right foot drop.  The VA examiner opined that the Veteran's right foot drop was less likely as not related to his service-connected right Achilles tendon rupture or injury during service.  However, he explained that the physical examination was "not compatible with the diagnosis of right foot drop with [sic] is a neurological deficit related to a lesion of the nerve that active [sic] the muscle in from [sic] of the leg to extend the ankle (tibialis anterior muscle)."  The examiner also noted that the manual muscle test was within normal limits which ruled out finding of a foot drop.

In addition, a December 2011 VA peripheral nerve examination report shows an assessment of a right foot drop due weakness, despite lack of neurologic impairment of the peroneal or tibial nerve.  Clinical evaluation showed the Veteran had decreased muscle strength, but normal sensory and reflex evaluations.  There was no evidence of neurologic impairment in the right lower extremity. 

The neurological examination conducted at the time of a  June 2015 VA examination revealed no neurologic deficit in the right lower extremity as muscle strength, reflexes, sensation were evaluated as normal.  The VA examiner concluded that the Veteran does not have a foot drop, as the motor and sensory lower extremity evaluations are normal and no foot drop of any etiology is clinically present. 

The Veteran is competent to describe symptoms and facts of which he has direct knowledge, such as weakness in his right foot.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).  However, he is not competent to determine the diagnosis of a neurologic disorder based on those symptoms.  The 2015 VA examiner concluded that the clinical evidence did not support a diagnosis of a right foot drop. 

The Board has considered the 2011 VA examiners findings of right foot weakness.  However, the Veteran's symptoms of weakness in his right foot are already contemplated in the current disability ratings impacting the right foot, to include pes planus and plantar fasciitis with heel spurs, and because there is no other diagnosed disability based on the symptom of weakness in the right foot, service-connected compensation benefits for the same symptom or functional impairment under Diagnostic Codes 5276 and 5284 is precluded.  See 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5276 and 5284.  The evidence does not show that the Veteran suffers from any disability apart from his already service-connected right foot pes planus and plantar fasciitis with heel spur disabilities.  

Based on the above, the Board concludes that the Veteran has not had a disability of right foot drop, or any diagnosed neurologic disability in his right lower extremity associated with his complaints during or just prior to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Without a current disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement to service connection for a right foot drop is denied.




3.  Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Regardless if established rating or initial rating, if later evidence indicates that the degree of disability increased or decreased following the assignment of the rating, staged ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim, and for an established rating, the relevant time period is from one year prior to the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right Achilles Tendon Disability

The Veteran seeks entitlement to increased rating for his right Achilles tendon disability.  His disability has been assigned a 10 percent rating prior to September 2, 2004, a 20 percent rating from September 2, 2004 to December 13, 2011, and a 40 percent rating since December 14, 2011.  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2016).  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with periarticular pathology is to be at rated at least at the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016); see DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).

With the foot at a 90 degree angle to the ankle as the neutral or starting position, a normal (full) range of ankle motion is defined as follows: from 0 degrees to 20 degrees of dorsiflexion and from 0 degrees to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2016).

Under Diagnostic Code 5271 provides that limitation of motion of an ankle warrants a 10 percent rating when moderate and 20 percent when marked.  38 C.F.R. § 4.71a (2016)

Under Diagnostic Code 5270, ankylosis of the ankle in plantar flexion, less than 30 degrees warrants a 20 percent rating.  If ankylosed in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees, a 30 percent rating is warranted.  If ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity, a 40 percent rating is warranted.  38 C.F.R. § 4.71a. 

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 46 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

The amputation rule provides, in pertinent part, that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were an amputation to be performed.  38 C.F.R. § 4.68 (2016).  In the present case, Diagnostic Codes 5165, 5166, and 5167 provide that an amputation of the leg below the knee, an amputation of the forefoot, or loss of use of the foot, all would warrant a 40 percent rating.  38 C.F.R. § 4.71a.  Therefore, any combined rating for the Veteran's right ankle and right foot disabilities should not exceed the 40 percent currently assigned because this would run afoul of the amputation rule under 38 C.F.R. § 4.68.  

The Veteran filed his claim for increased rating for his right Achilles tendon disability in August 2003.  At that time, he submitted private treatment records that showed objective evidence of tenderness on palpitation of the surgical repair location on the right ankle and pain that radiated from the navicular region up the right calf.  See October 2002 private podiatry treatment records.  A November 2002 private MRI report showed findings of soft tissue swelling and thickening of the Achilles tendon, but no other evidence of ligament or bone abnormality.  It was advised that the Veteran undergo surgical procedure to lengthen the right Achilles tendon. 

An August 2003 VA feet examination report noted that the Veteran had been scheduled to undergo surgery on his right Achilles tendon in January 2003, but he did not do so due to insurance reasons.  The Veteran reported that he walked one mile three times a week, and he has not worked in the last three years due to arthritis in his feet, knees, and hips.  On clinical evaluation of the Veteran's right ankle, there was evidence of slight swelling, pain and tenderness in the right ankle and evidence of thickening and nodular deformity of the right Achilles tendon.  Range of motion testing showed that the Veteran had dorsiflexion limited to 20 degrees and plantar flexion limited to 30 degrees in the right ankle.  X-ray film revealed findings of post-surgical repair of the right Achilles tendon, but no other abnormalities.  

In a November 2003 private treatment record, the Veteran treating private physician observed that the Veteran ambulated with a slight limp, he had limited ability to walk on his heels, and he had tenderness along the right ankle and right Achilles tendon.  He had range of motion limited to 20 degrees on dorsiflexion and 25 degrees on plantar flexion in the right ankle. 

A December 2003 VA ankle examination report shows that the Veteran complained of right ankle pain with prolonged standing and walking.  He also experienced muscle spasms in his right calf and thigh with overuse of the right ankle.  It was noted that he was currently a student, and he was not working full-time.  On clinical evaluation, the VA examiner observed that the Veteran had a surgical scar that measured 13 cm along the right Achilles tendon, and there was a nodular deformity and tenderness on palpitation of the surgical scar.  Range of motion testing revealed that the Veteran had dorsiflexion limited to 10 degrees and plantar flexion limited to 30 degrees, with evidence of painful motion throughout.  He was able to ambulate on the balls of his feet.  He was diagnosed with rupture of the right Achilles tendon, status post repair with surgical scar and shortening of the right Achilles tendon. 

In a September 2004 statement, the Veteran asserted that his right Achilles tendon disability had worsened.  He reported that his disability was manifested by increased tenderness and marked swelling of the right ankle.   A September 2, 2004 VA orthopedic consultation report showed that the Veteran had decreased range of motion in his right ankle with dorsiflexion limited to 15 degrees and plantar flexion limited to 45 degrees. 

A December 2004 VA examination report shows that the VA examiner was unable to review of the Veteran's claims folder in conjunction with the examination.  However, the reported does contained the findings from the Veteran's clinical interview and physical examination.  The report shows that the Veteran complained of constant pain in his right ankle.  He experienced weakness in range of motion and swelling with prolonged walking, as well as occasional right calf cramps.  He received partial relief with anti-inflammatory medication.  He used a cane for ambulation.  The Veteran reported that he was no longer able to run or jump and he had difficulty with prolonged walking.  

On clinical examination, the 2004VA examiner observed that the Veteran had a well-healed surgical scar along the right Achilles tendon with a large nodular.  There was evidence of tenderness in the right ankle and the Veteran had range of motion limited to 10 degrees on dorsiflexion and 25 degrees on plantar flexion due to pain.  He was assessed with status post-surgical repair of right ruptured Achilles tendon, with residual shortening and limitation of motion.  He had additional limitation of motion in the right ankle with repetitive use due pain and weakness, though motor strength testing was normal. 

Pursuant a November 2005 Board remand directives, the Veteran was afforded with a VA examination in May 2006 to evaluate the severity of his right Achilles tendon disability.  The report shows that the Veteran complained of pain and muscle spasms that radiated from his foot to his calf, and he complained of increased right ankle pain with walking more than four blocks.  He further complained of weakness in the right ankle and he reported that he was no longer able to push off with his right ankle.  He used a cane for ambulation.  The Veteran reported that he currently attends school and he is able to complete his activities of daily living.  

On clinical examination, the 2006 VA examiner observed that the Veteran walked with a slow gait and he used a cane to ambulate.  There was evidence of tenderness, but no swelling, heat, or redness in the right ankle.  On range of motion testing, the VA examiner observed that the Veteran was unable to dorsiflex to a neutral position, and he held his right foot at 20 degrees of plantarflexion.  He had additional plantar flexion of 20 degrees from the fixed 20 degrees.  There was no evidence of additional limitation of motion after repetitive use due to pain.  It was noted that he had weakness in the right ankle of 50 percent when compared to the left side.  X-ray film revealed findings of calcification of the right Achilles tendon at the repair location.  

The 2006 VA examiner concluded that the Veteran's right Achilles tendon disability was manifested by repaired Achilles tendon with decreased range of motion, weakness, and pain in the right ankle.  The VA examiner opined that it was at least as likely as not that the Veteran's disability is comparable to ankyloses due to limited range of motion in the right ankle that was comparable to an ankylosing joint. 

The Veteran was afforded another VA examination in April 2009 in conjunction with his right Achilles tendon disability.  The examination report shows findings of surgical scar on the right ankle that measured 10 cm by 2 millimeters (mm), and the scar did not involve adherence to the underlying tissue or cause limitation of motion.  There was tenderness of the nodular deformity that measured 4 cm by 4 cm, located at the surgical site.  In addition, the VA examiner observed evidence of 10 degree vargus stance of his right foot due to the Veteran's right Achilles tendon but no evidence of abnormal weight bearing due to the right Achilles tendon.  Range of motion testing of the right ankle revealed the Veteran had dorsiflexion limited to 5 degrees and plantar flexion limited to 10 degrees, with evidence of mild painful motion.  There was no evidence of additional limitation of motion with repetitive use.  

In a June 2010 statement, the Veteran complained of increased symptoms associated with his right Achilles tendon disability manifested by swelling with manipulation and ankylosis of the right ankle joint.  He reported that his disability resulted in severe pain and caused damage through his right lower extremity. 
 
In a July 2010 VA ankle examination report, the VA examiner recorded that the Veteran complained of constant pain in his right ankle that was aggravated with weight bearing and ambulation.  He used a cane and ace wrap, which provided some relief.  He reported that he was currently employed and he denied missing any days of work because of his right Achilles tendon disability.  He further reported that he does require accommodations at work because of his disability.   On clinical evaluation, the VA examiner observed that the Veteran had a limp and he used a cane to ambulate.  There was evidence of a tender surgical scar on the right ankle.  Range of motion testing showed the Veteran had dorsiflexion limited to 15 degrees and plantar flexion limited to 35 degrees, with evidence of painful motion throughout.  There was no evidence of additional limitation of motion in the right ankle after repetitive use.  

The report of a February 2011 VA feet examination report shows that the Veteran had a well-healed surgical scar that measured 12 cm by .5 cm, without evidence of instability or pain.  The Veteran had range of motion in his right ankle limited to 10 degrees on dorsiflexion, with pain at the end of movement, and limited to 40 degrees on plantar flexion, without evidence of pain.  There was no evidence of additional limitation of motion after repetitive use.   A July 2011 VA examination performed in conjunction with the Veteran's TDIU claim shows findings of well-healed surgical scar that was tender on palpitation and range of motion in the right ankle limited to 10 degrees on dorsiflexion and limited to 40 degrees on plantar flexion.  

The Veteran underwent another VA ankle examination on December 14, 2011.  In that examination report, the VA examiner recorded Veteran's complaints of recurrent swelling and constant pain in his right ankle.  He reported that he experiences flare-ups in pain that result in additional functional loss about three times a month. He used a cane to ambulate.   Range of motion testing revealed that the Veteran had dorsiflexion limited to 5 degrees and plantar flexion limited to 35 degrees after repetitive use and due to pain.  There was evidence of pain on palpitation and reduced muscle strength (4 out of 5) in the right ankle.  It was noted that the Veteran's right ankle disability resulted in ankylosis in the dorsiflexion position at more than 10 degrees.  The VA examiner found that the Veteran had functional loss in his right ankle due to less movement than normal, weakened movement, painful movement, and deformity.  The VA examiner opined that the Veteran's disability does not result in functional impairment that would be equally served by amputation and use of prosthesis.  

Subsequent VA and private treatment records show that the Veteran continued to seek treatment for pain and swelling in his right ankle.  He had a limp and he used a cane to ambulate.  A July 2012 VA treatment record show that he was placed on a list for Achilles tendon surgery due to ankle instability.  He was also educated on surgical intervention with excision of diseased area and repair with lengthening of the Achilles tendon.  It was noted that he had such significant amount of disease in his tendon that the surgery would not return him to 100 percent.  However, later VA treatment records show that the Veteran cancelled the scheduled March 2014 surgery on his right ankle. 

The Veteran was most recently afforded a VA ankle examination in June 2015 to evaluate the severity of his disability.  The Veteran complained of constant pain in his right ankle that limits his ability to walk, stand, and climb and descend stairs, and he is unable to climb a ladder.  He reported that he experiences increased pain with dorsiflexion such as in the heel strike phase of the gait.  He feels that his pain has worsened over years and he has pain at rest several times a week.  He is currently employed, and reported that he has missed some days of work due to flare-ups in his disability.  The examiner observed that the Veteran had a limp during toe-off phase of a tandem gait and used a cane to ambulate.  The VA examiner observed that the Veteran had abnormal movement in his right ankle, with dorsiflexion limited to 15 degrees and plantar flexion limited to 25 degrees, and no evidence of additional limitation of motion after repetitive use.  There was evidence of tenderness and pain with weight bearing in the right ankle.  There was no evidence of reduced muscle strength or ankylosis in the right ankle.   X-ray film revealed evidence of degenerative changes in the right ankle.  A nodular was observed at the site of the Achilles tendon repair and it was tender on palpitation.  The residual surgical scar measured 15.5 cm by .4 cm, and it was considered stable and nonpainful. 

In support of his claim, the Veteran submitted October 2015 Disability Benefits Questionnaires (DBQ) on his right ankle and surgical scar that were completed by his treating private physician.  The Ankle DBQ report shows the Veteran reported periods of flare-ups of increased pain with periods of prolonged walking and standing.  He has functional loss due to pain and stiffness in the right ankle.  It was noted that the Veteran's right ankle was not able to be tested, but was felt to be within normal limits, except at the endpoints on range of motion due to pain.  The Veteran had painful motion on both active and passive movements and there was tenderness with palpitation.  The Scar DBQ report shows that the Veteran had a painful and hypertrophic surgical scar along his right Achilles tendon that measured 10 cm by 1 cm and was considered stable.  It was painful and tight during weight bearing activities.  

The Veteran's right Achilles tendon disability is currently assigned a 10 percent rating prior to September 2, 2004, a 20 percent rating from September 2, 2004 to December 13, 2011, and a 40 percent rating since December 14, 2011.  The Veteran asserts that his disability is more severe than reflected by the current assigned evaluations.  In particular, he asserts that when considering the additional functional loss and painful movement in his right ankle, his disability is more consistent with a 20 percent rating for period prior to September 2, 2004, and more consistent with a 40 percent rating for the period prior to December 14, 2011.  See November 2016 the Veteran's representative's informal hearing presentation.  The Board partially agrees. 

Initially, the Board notes that the Veteran's right Achilles tendon disability has been manifested by shortening of the tendon, pain, weakness, and reduced range of motion which is best evaluated on the basis of the function which the tendon governs, motion of the right ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270 and 5271.

In addition, the Board notes that the Veteran is separately service connected for bilateral pes planus and right plantar fasciitis with heel spur.  Thus, any symptoms related to the right foot, as opposed to the right ankle, are not for consideration in determining the appropriate rating for the right ankle.  See 38 C.F.R. § 4.14 (2016).   Further, evidence of record does not demonstrate ankylosis of subastragalar or tarsal joint, Diagnostic Code 5272, malunion of the os calcis or astragalus, Diagnostic Code 5273, or astragalectomy, Diagnostic Code 5274, so as to support higher evaluations during the applicable periods under appeal.   38 C.F.R. § 4.71a.  Additionally, there is no showing or allegation that the Veteran's right ankle has ever been replaced.

Collectively, the evidence of record prior to September 2, 2004 shows that the Veteran's right Achilles tendon disability has been manifested by range of motion limited to 10 degrees on flexion and 25 degrees on plantar flexion, which is almost half of the normal range of motion in both plantar and dorsal movements.  The Board finds that the Veteran's disability more closely approximates marked limitation of motion in the right ankle, particular when considering the objective evidence of swelling, tenderness, and painful motion in the right ankle, as well as functional loss due to increased pain and weakness during flare-ups associated with prolonged walking and standing.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59; see also Deluca, supra.  As such, the Board finds that the evidence of record supports the assignment of a 20 percent rating under Diagnostic Code 5271 based on findings of marked limitation of movement in the right ankle for the period prior to September 2, 2004.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

An evaluation in excess of 20 percent for right Achilles tendon disability is not warranted at any point prior to September 2, 2004.  In this regard, the competent lay and medical evidence does not demonstrate ankylosis of the right ankle prior to September 2, 2004 as the Veteran had movement in his right ankle and no medical professional concluded that his reduce range of motion was comparable to ankylosis of the ankle joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270; see also Lewis, 3 Vet. App. at 259 (noting that ankylosis is immobility of the joint). 

Also, at no point prior to May 17, 2006 does the evidence of record demonstrate more than marked limitation of in the right ankle.  As such, an evaluation in excess of 20 percent is not warranted at any point prior to May 17, 2006.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271.  

The May 17, 2006 VA examination report shows that the Veteran's right ankle was unable to obtain neutral position on dorsiflexion and he held his right foot at 20 degrees of plantarflexion.  The VA examiner opined that the Veteran's reduced range of motion in his right ankle was comparable to an ankylosing joint.   Although such evidence might more closely approximates ankylosis in dorsiflexion at more than 10 degrees to support the assignment of a 40 percent rating under Diagnostic Code 5270, 38 C.F.R. § 4.71a, the Board is constrained by the amputation rule, which precludes assignment of a rating in excess of 40 percent for disabilities below the knee.  38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5165.

In light of the amputation rule, the assignment of a 40 percent rating for right Achilles tendon disability, when combined with the two separate 10 percent rating currently in effect for the surgical scar associated with right Achilles tendon repair and right foot plantar fasciitis with heel spur disabilities, would exceed the 40 percent rating (51.4 percent that rounds down to 50 percent).  Accordingly, the Board can award only a 30 percent rating for the right Achilles tendon disability for the period from May 17, 2006, which falls within the amputation rule with a combined rating of 40 percent (43.3 percent that rounds down to 40 percent). 

The Board acknowledges that the subsequent medical records do not demonstrate findings indicative of ankylosing joint until the December 14, 2011 VA examination.  However, the April 2009 and July 2010 VA examination reports and other medical evidence do show that the Veteran continued to have significantly reduced range of motion in his right ankle and painful motion throughout his range of motion.  Further, when considering the Veteran's reported functional loss during flare-ups due to overuse that result in his inability to use his right ankle, this more closely approximates ankylosis of the ankle joint.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59; see also Deluca, supra.  Resolving any doubt in the Veteran's favor, the Board finds that an evaluation of 30 percent based on comparable ankylosis in the right ankle is warranted as of the date of the May 17, 2006 VA examination.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  

At no point during the period under appeal does the Veteran's right Achilles tendon disability support the assignment of an evaluation in excess of 40 percent under the applicable rating criteria.  See 38 C.F.R. § 4.71a.  The current assigned 40 percent rating is the maximum allowed under Diagnostic Code 5270.  38 C.F.R. § 4.71a.  Moreover, the current assigned 40 percent rating for right Achilles tendon disability already exceeds the amputation rule of no more than a combined 40 percent for disabilities below the knee.  38 C.F.R. § 4.68.

Because the Veteran is already receiving the maximum allowable rating under Diagnostic Code 5270, and because there are no other relevant diagnostic codes which would not result in pyramiding or would further exceed the 40 percent allowed under the amputation rule, the evaluation in excess of 40 percent for the Veteran's right Achilles Tendon disability is not warranted at any point.  

In sum, the evidence of record supports the assignment of an evaluation of 20 percent for the period prior to September 2, 2004, but does not support an evaluation in excess of 20 percent for the period from September 2, 2004 to May 16, 2006.  An evaluation of 30 percent is warranted as of the date of the May 17, 2006 VA examination, but an evaluation in excess of 40 percent since December 14, 2011 is not warranted. 

Surgical Scar

The Veteran seeks a higher evaluation for his disability due to surgical scar associated with his right ruptured Achilles tendon repair.  His surgical scar disability is currently assigned a 10 percent evaluation.  In the January 2010 decision, the Board awarded an effective date of September 28, 2001, for the award of service connection for the surgical scar.  As such, the Board's consideration of his initial increased rating for surgical scar disability involves the period since September 28, 2001.  The Veteran's scar disability has been consistently rated under 38 C.F.R. § 4.118, Diagnostic Code 7804, painful scar.  

The relevant criteria used to evaluate disabilities of the skin were revised two times during this appeal, in 2002 and 2008.  The first set of amendments was effective August 22, 2002.  See 67 Fed. Reg. 49,590 et seq. (July 31, 2002).  The second set of amendments were made effective October 28, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  On January 20, 2012, 38 C.F.R. § 4.118 was revised to clarify that as to claims filed before October 23, 2008, the old criteria will apply to applications received by VA before that date.  77 Fed. Reg. 2909 (January 20, 2012).  However, a veteran whose scars were rated by VA under a prior version of diagnostic codes 7800-7805 of 38 CFR 4.118, may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  In this case, the record reflects that the Veteran's surgical scar disability has been considered under both the 2002 and 2008 amended criteria.   Accordingly, the Board will apply all three sets of the applicable criteria since the 2001 effective date.

Prior to the August 30, 2002 amendment, Diagnostic Code 7804 provided that a scar, superficial, tender and painful on objective demonstration warranted a 10 percent rating.  See 38 C.F.R. § 4.118 (2002).

From the August 30, 2002 amendment, Diagnostic Code 7804 provided a maximum rating of 10 percent for superficial scars painful on examination.  Note (1) to Diagnostic Code 7804 provided that a superficial scar was one not associated with underlying soft tissue damage.  Note (2) provided that a 10-percent rating would be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118 (2008). 

Since the regulations were amended on October 23, 2008, Diagnostic Code provides that a 10 percent rating is warranted 7804 when one or two scars are unstable or painful.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or more.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  38 C.F.R. § 4.118 (2016).  

Based on a review of the competent lay and medical evidence described above, the record shows that the Veteran's surgical scar is manifested by single scar located along the right Achilles tendon that measures approximately 12 cm by .5 cm and was painful and tender at the nodular located at the surgical incision site.  The scar has consistently characterized as well-healed, and not unstable.  It does not adhere to the underlying tissue.  This symptomatology is consistent with the assigned 10 percent rating under Diagnostic Code 7804 when applying any of the criteria during the applicable period since 2001.  See 38 C.F.R. § 4.118 (2002), (2008) and (2016).   A higher evaluation under Diagnostic Code 7804 is not warranted unless the surgical scar was considered unstable or involved additional scars, which is not the case.  See 38 C.F.R. § 4.118 (2016)

No other Diagnostic Code applicable to scars in effect since 2001 would render a higher rating in this case.  In regard to skin conditions, Diagnostic 7800 involve scars to the head, face, or neck, Diagnostic Codes 7801 and 7802 involve scars that cover at least 12 square inches or more, and Diagnostic Code 7803 involves unstable scars in pre-2008 regulations.  None of these criterions apply here given the medical evidence indicated above.  See 38 C.F.R. § 4.118 (2002), (2008), and (2016).   

The Board has considered the medical evidence that suggests that the Veteran's surgical scar causes limitation of motion to the affected area which might warrant a higher rating under Diagnostic Code 7805.  See 38 C.F.R. § 4.118 (2002), (2008), and (2016).  However, as discussed above, the Veteran has already been compensated for his right Achilles tendon disability that involves limitation of motion in the right ankle.  As such, consideration under Diagnostic Code 7805 for scar that causes limitation of motion would amount to impermissible pyramiding.   38 C.F.R. § 4.14 (2016). 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an increased rating for disability due to surgical scar associated with rupture of right Achilles tendon is denied.  See 38 U.S.C.A §5107 (West 2014).

Bilateral Plantar Fasciitis with Heel Spurs 

The Veteran seeks entitlement to higher evaluations for his bilateral plantar fasciitis with heels spur.  The Veteran asserts that his disabilities involving his left foot and right foot are more severe than reflected by the currently assigned 10 percent ratings.  

In the May 2012 rating decision, the Veteran was awarded separate 10 percent rating for plantar fasciitis with heel spur in both the right foot and left foot, effective from February 10, 2009.  By the way of the January 2015 decision, the Board denied the assignment of earlier effective dates for award of separate compensable ratings for bilateral plantar fasciitis with heel spurs.  As such, the applicable period for consideration of the separate awards for bilateral plantar fasciitis with heel spurs is from February 10, 2009, the date of claim. 

The Veteran's bilateral plantar fasciitis with heel spurs is currently assigned separate 10 percent ratings by analogy under Diagnostic Code 5284, other foot injuries.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5284, a moderate foot injury is evaluated as 10 percent disabling; a moderately severe foot disability is evaluated as 20 percent disabling; and a severe foot injury is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a.  

The words "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2016).

The Veteran has already been compensated for bilateral pes planus with a current assigned 10 percent rating under Diagnostic Code 5276, 38 C.F.R. § 4.71a, and that rating criteria cannot be considered here. 

The Board notes that Diagnostic Code 5277 provides ratings for bilateral weak foot.  For symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness, the underlying condition is to be rated, with a minimum rating of 10 percent. 38 C.F.R. § 4.71a.  However, in this case, the Veteran's disabilities do not arise from an underlying constitutional condition.  Therefore, these criteria are not applicable. Other criteria address malunion or nonunion of tarsal or metatarsal bones, pes cavis, metatarsalgia, and hallux valgus which are not indicated in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5278-83 (2016).

In a February 10, 2009 statement, the Veteran reported that his bilateral foot pain had worsened and resulted in severe pain that impacted his ability to work and his activities of daily living.  VA and private treatment records show the Veteran sought treatment for bilateral foot pain due to plantar fasciitis and heel spurs.  He has received physical therapy for stretching exercises as well as provided with orthotics to help alleviate his symptoms.  

December 2010 private orthopedic treatment records note that the Veteran complained of bilateral foot pain, more on the right and left.  Diagnostic testing ruled out neurologic impairment and showed findings of increased uptake in the midfoot consistent with arthritis, bilaterally.  See December 2010 private EMG/NCV and Bone Scan reports. 

In February 2011, the Veteran was afforded a VA feet examination in conjunction with his claim.  The examination report shows that the Veteran complained of bilateral foot pain in the medial arch and pain in the plantar surface of the metatarsophalangeal joint of the great toe.  X-ray films concerned findings of bilateral heel spurs, worse on right than the left.  On clinical evaluation, there was evidence of tenderness over the medial arch of each foot and the VA examiner found that he had moderate to severe pes planus.  There was also tenderness over the plantar surface of both great toes.  The Veteran had full range of motion in the toes of both feet.  His gait was antalgic due to his right ankle disability.  There was no evidence of painful motion, edema, or instability in the feet, or evidence of usual calluses, unusual shoe wear pattern, or abnormal skin breakdown in the feet.  No evidence of hammertoe, claw foot, or other deformity of the feet.  Weight bearing and non-weight bearing alignment of the Achilles tendon was normal, bilaterally, and there was no evidence of forefoot or midfoot malalignment.  The Veteran had 10 degree hallux valgus deformity noted on the right, but none observed on the left.  He was assessed with bilateral heel spurs secondary to plantar fasciitis.

A July 2011 VA examination report performed in conjunction with the Veteran's TDIU claim shows that the Veteran had severe pes planus, but there was no evidence of callus or malalignment of Achilles on clinical evaluation.  There was also no pain on manipulation, but he had tenderness on palpitation of both heels.  The Veteran had normal stance and gait, and there was no evidence of abnormal weight bearing.  

In October 2014, the Veteran submitted a DBQ feet that was completed by his treating private physician.  The report shows the Veteran had current diagnoses of plantar fasciitis, hammertoes, arthritis, and heel spurs.  The Veteran complained of bilateral foot pain that had worsened over the past year.  He reported that he used a cane to ambulate.  He had difficulty with prolonged walking and standing.  The private physician observed that the Veteran had pain in both feet, pain on manipulation, extreme tenderness, decreased arches, and marked deformity of the feet.  His symptoms did not improve with the use of orthotics.  There was evidence of abnormal weight bearing with inward bowing of the Achilles tendon and marked displacement, as well as evidence of severe muscle spasms. 

A January 2015 private treatment record shows that the Veteran continued to complain of pain and sensitivity of plantar medial arches both feet, and he received some relief from his new private custom-made orthotics. 

The Veteran was most recently afforded a VA feet examination in June 2015 to evaluate the severity of his bilateral foot disability.  The examination report shows diagnoses of bilateral pes planus, bilateral plantar fasciitis, and bilateral heel spurs.   He complained of bilateral foot pain and he was unable to walk more than a block or stand for prolonged periods due to pain.  He could not run or walk on uneven ground, and he has difficulty with climbing and ascending stairs.  He used orthotics that provided some relief from the pain.  The Veteran reported that he experiences cramping in his feet if he drives for more than 40 minutes.  On clinical evaluation, the VA examiner observed that the Veteran had pain on use of feet and it was accentuated with use.  There was no evidence of pain on manipulation, swelling, calluses, extreme tenderness, or marked deformity or pronation in either foot.  The Veteran's plantar fasciitis was evaluated as moderate in severity, and there was evidence of compromised weight bearing and need for orthotics.  There was pain on palpation of both feet.  

The 2015 VA examiner found that the Veteran's bilateral foot pain resulted in functional loss due to disturbance in ambulation, interference with standing, and lack of endurance   The Veteran experiences additional functional limitations during flare-ups as result of pain, weakness,  fatigability or incoordination.  However, the VA examiner concluded that the Veteran's disabilities were not so diminished as to be better served with amputation and use of prosthesis.  The VA examiner concluded that the severity of the Veteran's bilateral foot disability was moderately-severe, although the objective clinical evaluation did not support the Veteran's subjective complaints.  While there was evidence of bilateral foot pain, there was no evidence of swelling, induration, or atypical callus formation for either foot.  The VA examiner concluded that the Veteran had mild bilateral foot pain that increased with flare-ups due to overuse.

The Veteran's disability due to bilateral plantar fasciitis with heel spurs is currently assigned 10 percent rating for each foot based on moderate foot injuries under Diagnostic Code 5284.  See 38 C.F.R. § 4.71a.  Again, the Veteran has already been compensated for bilateral pes planus, and the symptomatology associated with that disability cannot be considered.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (evaluation of flatfoot includes consideration of malalignment of Achilles tendon, abnormal weight bearing, deformity of pronation, abduction, pain on manipulation, swelling, calluses, and severe spasms of Achilles tendon).   

Here, the competent medical and lay evidence demonstrates that the Veteran's disability due to bilateral plantar fasciitis with heel spurs is manifested by foot pain, tenderness, weakness, and results in functional loss due to disturbance in ambulation, interference with standing, and lack of endurance.  He has additional functional loss with flare-ups of symptoms as result of overuse.  Medical professionals have characterized the Veteran's bilateral plantar fasciitis with heel spurs as moderate to moderately-severe in nature. 

Initially, the Board notes with respect to the right foot disability, even if warranted under the schedular criteria, a higher is not available because the current combined ratings for the Veteran's right foot and right ankle disabilities exceeds the 40 percent amputation rule for disabilities below the knee.  See 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5165 (2016).  During the applicable period since February 10, 2009, the Veteran already has a 30 percent rating prior to December 14, 2011, and thereafter, a 40 percent rating for right Achilles tendon disability, and when combined with the 10 percent rating for the surgical scar associated with ruptured right Achilles tendon and the current 10 percent rating in effect for right plantar fasciitis with heel spur disability, he meets the 40 percent rating (43.4 percent that round down to 40 percent) prior to December 14, 2011, and thereafter, exceeds the 40 percent rating  (51.5  percent that rounds down to 50 percent).  In light of the amputation rule, the Board cannot award a higher evaluation for right plantar fasciitis with heel spur disability at any point during the period under appeal.  See 38 C.F.R. § 4.68.  

With respect to the Veteran's left foot disability, the Board finds that the competent evidence of record discussed above supports the assignment of a 20 percent rating under Diagnostic Code 5284, based on moderately-severe foot impairment.   See 38 C.F.R. § 4.71a. 

At no point during the pendency of the appeal does the evidence of record demonstrate that a rating in excess of 20 percent for disability left foot plantar fasciitis with heel spur is warranted.  The competent evidence does not show that the Veteran's left foot plantar fasciitis with heel spur more closely approximates a "severe" foot disability.  While July 2011 VA examiner characterized the Veteran's pes planus as severe, the Veteran's plantar fasciitis with heel spurs has been characterized as no more than moderately-severe in nature.  Moreover, the Veteran does receives partial relief from his foot pain when he uses orthotics.  Although the Veteran's ability to stand and walk is impaired, he is ambulatory, and can at the very least stand or walk for 15 minutes before having to stop due to pain.  Further, the objective medical evidence does not reflect that the Veteran's plantar fasciitis with heel spurs disability manifests in additional foot deformity such as pronation or abduction.  An evaluation in excess of 20 percent for left foot plantar fasciitis with heel spurs is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284. 

In view of the foregoing, the evidence demonstrates entitlement to an evaluation in excess of 10 percent for right plantar fasciitis with heel spur is not available, and a rating of 20 percent, but no higher, for left plantar fasciitis with heel spur is warranted.  To the extent that any further increase is denied for the feet, there is no reasonable doubt to be resolved; and any further increased rating is not warranted. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Extraschedular Consideration

The Board has considered whether the case should be referred to the Director of VA's Compensation Service for assignment of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) (2016).  The threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular ratings are inadequate.  This is done by comparing the level of severity and symptoms of the service-connected disability with the schedular rating criteria and if the latter reasonably describe the disability level and symptoms, then the disability picture is contemplated by the Rating Schedule and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009). 

As discussed above, since May 17, 2016, the disabilities impacting the Veteran's right lower extremity below the knee resulted in limitation of motion of the right ankle comparable to ankylosis as well as moderate foot impairment.  The Board did not award higher ratings, because of the restrictions imposed by the amputation rule contained in the rating schedule.  38 C.F.R. § 4.68 explicitly states that the combined rating shall not exceed the amount for amputation of a limb at the level of the disability; it does not state that the combined schedular rating should not exceed the amount for amputation of a limb at the level of the disability.  As such, the language is clear that once the amputation rating threshold is reached, no higher rating, whether schedular or extraschedular, may be assigned.  It follows that because the amputation rule would not be applicable to an extraschedular rating, the Veteran is entitled to higher evaluations for his disabilities impacting his right lower extremity below the knee as of May 17, 2006.  

Prior to May 17, 2006, the Veteran's disabilities due to right Achilles tendon and right foot disability are manifested by marked limitation of motion in the right ankle due to weakness, decreased movement, and swelling, and moderate foot disability due to plantar fasciitis with heel spurs, which are contemplated by the current assigned ratings.  In addition, the Veteran's disability due to left foot plantar fasciitis with heel spur, which results in moderate-severe foot impairment, is contemplated by the current assigned rating.  Notably, higher evaluations are available for the right Achilles tendon disability prior to May 17, 2006 and for the left foot plantar fasciitis with heel spur disability, but his symptomatology does not warrant those higher ratings. 

The Veteran has been assigned ratings that contemplate his disabilities, including the impact on his ability to work.  See 38 C.F.R. § 4.1 (2016) (generally the degree of disability specified is considered adequate to compensate for considerable time lost from work due to exacerbation or illnesses commensurate with the degree or grade of disability).  The weight of the evidence is therefore against referral for consideration of  extraschedular ratings.  38 C.F.R. § 3.321 (b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181  (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  This is thus not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to service connection for a right shoulder disability is granted. 

Entitlement to service connection for a right knee disability is granted. 

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for bilateral hip disability is granted.

Entitlement to service connection for a right foot drop is denied. 

Entitlement to an evaluation of 20 percent, and not higher, for the period prior to September 2, 2004, and evaluation of 40 percent, and not higher, for the period from May 17, 2006 to December 13, 2011, for right Achilles tendon disability, is granted. 

Entitlement to an evaluation in excess of 20 percent, for the period from September 2, 2004 to May 16, 2006, and evaluation in excess of 40 percent for the period since December 14, 2011, for right Achilles tendon disability, is denied.

Entitlement to evaluation in excess of 10 percent for surgical scar is denied.  

Entitlement to an evaluation in excess of 10 percent for disability due to right plantar fasciitis with heel spur is denied.

Entitlement to an evaluation of 20 percent, and not higher, for disability due to left plantar fasciitis with heel spur, is granted. 


REMAND

The Veteran seeks entitlement to service connection for left ankle and right elbow disorders, entitlement to increased rating for PTSD, and entitlement to a TDIU.  Based on a review of the claims folder, the Board finds that additional development and consideration is needed prior to adjudication of these claims. 

In January 2015, the Board remanded the claims for entitlement to service connection for left ankle and right elbow disorders for new VA examinations to obtain medical opinions that addressed whether the Veteran's claimed disorders were proximately caused or aggravated by his service-connected ruptured right Achilles tendon disability.  The record now contains the June 2015 VA examination report as well as a September 2015 addendum medical statement.  However, the Board does not find that the 2015 VA examiner adequately addressed the Veteran's contentions regarding his left ankle and right elbow as secondary to his service-connected pes planus and right Achilles tendon disabilities.  In particular, the VA examiner did not address how the Veteran's contentions that falls associated with his service-connected disability resulted in his current right elbow disorder, or consider the impact of the Veteran's bilateral foot disabilities on his left ankle disorder.  

Moreover, in a November 2016 private medical statement by Dr. A. R., she discussed how abnormal gait due to his service-connected bilateral foot and right ankle disabilities resulted in poor biomechanical control and instability in the opposite lower extremity.  Dr. R. further discussed how prolonged use of a cane to ambulate can impact the right upper extremity.  However, Dr. R. did not specifically opine whether the Veteran's left ankle or right elbow disorders were secondary to his service-connected disabilities. 

On remand, a supplemental VA medical opinion should be obtained that addresses whether the Veteran's current right shoulder and left ankle disorder are proximately caused or aggravated by his service-connected disabilities, to include consideration of his altered gait and poor biomechanical control as well as his use of a cane to ambulate. 

Also, pursuant to the January 2015 Board remand, the Veteran was afforded with a June 2015 VA psychiatric examination to evaluate the severity of his PTSD disability.  The Veteran asserts that the 2015 VA psychiatric examiner did not accurately record his symptoms associated with his PTSD disability or account for the severity of his PTSD disability associated with his symptoms.  He asserts that he should be given a new VA psychiatric examination.  See March 2016 statement in support of the case.  Given the Veteran's assertions, the Board finds that the Veteran should be afforded a new VA psychiatric examination. 

In addition, the Veteran asserted that his treating VA mental health providers have not accurately recorded his reported mental health symptoms.  In February 2016, he requested, and he was assigned, to receive treatment from a different VA mental health provider.  On remand, the claims folder should be updated with the Veteran's VA treatment records since May 2014. 

Finally, with regard to the claim of entitlement to a TDIU, the Board finds that appellate review of this issue would be premature and adjudication of this claim must be deferred.  As service connection has now been granted for bilateral knees, bilateral hips, and right shoulder disabilities, and the assigned rating would affect the Veteran's potential entitlement to a TDIU.  This matter is not yet ready for adjudication and must be remanded for readjudication pending the new rating assignments.  


Accordingly, the case is REMANDED for the following action:

1. Update the claims folder with the Veteran's VA treatment records dated since May 2014. 

2. Arrange for the Veteran's claims folder to be review by the appropriate examiner to provide a supplemental VA medical opinion on regarding the etiology of the Veteran's current right elbow and left ankle disorders.  The claims folder (including a copy of this remand) should be reviewed by the examiner.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination. 

The examiner should specifically state: 

a). Whether it is at least as likely as not (50 
percent or better probability) that any currently 
diagnosed left ankle disorder was proximately
caused or aggravated by the Veteran's service-connected bilateral foot or right Achilles tendon disability.  In making the above determinations, the examiner should consider and discuss the Veteran's reported history and contentions, as well as the findings contained in the November 2016 private medical statement regarding effect of the Veteran's prolonged altered gait associated with his service-connected bilateral foot and right Achilles tendon disabilities.  

b).  Whether it is at least as likely as not (50 
percent or better probability) that any currently 
diagnosed right elbow disorder was proximately caused or aggravated by the Veteran's service-connected right Achilles tendon disability.  

In formulating the opinion, the examiner should specifically address the Veteran's contention that a post-service fall due to his service-connected right Achilles tendon disability reinjured his right elbow.  Also, the examiner should consider and discuss the Veteran's reported history and contentions, as well as any other pertinent medical nexus evidence of record, to include the November 2016 private medical statement regarding the effect of the Veteran's prolonged use of a cane to ambulate associated with his service-connected bilateral foot and right Achilles tendon disabilities.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinions, he or she must explain why the opinions cannot be provided.

3. Schedule the Veteran for a VA psychiatric examination, with a different examiner from who conducted the June 2015 VA examination, to ascertain the current severity of his service-connected PTSD.  The claims file (including a copy of this remand) should be made available to the examiner for review.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished, and all clinical findings should be reported in detail.

The examiner should set forth all manifestations of the Veteran's PTSD disorder and discuss the impact of such symptoms on the Veteran's social and occupational functioning.  Any and all opinions should be accompanied by a complete rationale. 

4. Following the implementation of the new disability rating assignments, completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims remaining on appeal must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


